 1 CHRIS COSCA           CA SBN 144546
   COSCA LAW CORPORATION
 2 1007 7th Street, Suite 210
   Sacramento, CA 95814
 3 (916) 440-1010

 4 Attorney for Defendant
   MILDRED DOSSMAN
 5

 6
                                  IN THE UNITED STATES DISTRICT COURT
 7
                                    EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                           CASE NO. 2:16-CR-0129-TLN

10                                 Plaintiff,            STIPULATION TO CONTINUE STATUS
                                                         CONFERENCE AND TO EXCLUDE TIME
11                           v.                          PERIODS UNDER SPEEDY TRIAL ACT;
                                                         FINDINGS AND ORDER
12   MILDRED DOSSMAN,
                                                         DATE: August 8, 2019
13                                Defendant.             TIME: 9:30 a.m.
                                                         COURT: Hon. Troy L. Nunley
14

15

16                                               STIPULATION

17          1.      By previous order, this matter was set for a status conference on August 8, 2019.

18          2.      By this stipulation, the parties, through their undersigned counsel, now move to continue

19 the status conference until September 26, 2019, at 9:30 a.m., and to exclude time between August 8,

20 2019 and September 26, 2019 under Local Code T4.

21          3.      The parties agree and stipulate, and request that the Court find the following:

22                  a)      Discovery associated with this case includes investigative reports and related

23          documents, as well as voluminous cell phone data. The government will be providing additional

24          discovery to the defense.

25                  b)      Counsel for defendant desires additional time to consult with his client, to review

26          the current charges, to conduct investigation and research related to the charges, to review and

27          copy discovery for this matter, to discuss potential resolution with his client, and to otherwise

28          prepare for trial.

      STIPULATION RE: SPEEDY TRIAL ACT; FINDINGS AND     1
      ORDER
 1                 c)       Counsel for defendant believes that failure to grant the above-requested

 2          continuance would deny counsel the reasonable time necessary for effective preparation, taking

 3          into account the exercise of due diligence.

 4                 d)       The government does not object to the continuance.

 5                 e)       Based on the above-stated findings, the ends of justice served by continuing the

 6          case as requested outweigh the interest of the public and the defendant in a trial within the

 7          original date prescribed by the Speedy Trial Act.

 8                 f)       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 9          et seq., within which trial must commence, the time period of August 8, 2019 to September 26,

10          2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

11          T4] because it results from a continuance granted by the Court at defendants’ request on the basis

12          of the Court’s finding that the ends of justice served by taking such action outweigh the best

13          interest of the public and the defendant in a speedy trial.

14          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

15 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

16 must commence.

17

18

19          IT IS SO STIPULATED.

20
     Dated: July 31, 2019                                     /s/ Paul Hemesath
21                                                            PAUL HEMESATH
                                                              Assistant United States Attorney
22

23
     Dated: July 31, 2019                                     /s/ Chris Cosca
24                                                            CHRIS COSCA
25                                                            Counsel for Defendant
                                                              Mildred Dossman
26

27

28

      STIPULATION RE: SPEEDY TRIAL ACT; FINDINGS AND      2
      ORDER
 1

 2                                                    ORDER

 3        IT IS SO FOUND AND ORDERED this 31st day of July, 2019.

 4

 5

 6

 7                                                          Troy L. Nunley
                                                            United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION RE: SPEEDY TRIAL ACT; FINDINGS AND     3
     ORDER
